Citation Nr: 1817633	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.G.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Seattle, Washington.  

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Due to malfunctioning equipment, a portion of the hearing was not transcribed properly.  In February 2018, the Veteran was notified that he had an opportunity to provide testimony at another hearing.  He was given 30 days to respond to the letter; however, to date, no response has been received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the September 2016 Board hearing, the Veteran reported that he received treatment for his left and right knee disabilities from a private doctor who had retired.  A review of the record does not show that those records have been requested or associated with the claims file.  Thus, a remand is necessary attempt to obtain those records.

Moreover, the Veteran was last examined with regard to his knee disabilities in August 2014.  In light of a decision issued by the United States Court of Appeals for Veterans Claims (Court), an additional examination is required.  In Correia v. McDonald, 28 Vet. App. 158, 169 (2016), the Court held that the final sentence of 
§ 4.59 creates a requirement that the examination should record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing." Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include all of these findings.

In addition, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court noted that the adequacy of a VA examination not conducted during a flare-up depends on whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during a flare-up.  In this case, range of motion findings during a flare-up were either absent or the examiner stated that range of motion during flare-ups could not be estimated without resort to mere speculation because the examination was not performed during a flare-up.  However, the examiner did not document the efforts made to provide an estimate of functional loss.  

For these reasons, additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected left and right knee disabilities.  The examiner should also determine whether it is possible to provide a retrospective medical opinion for the VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

With regard to the claim for service connection for a bilateral foot disorder, the Veteran's February 1973 service entrance examination noted that he had first degree, asymptomatic pes planus.  The Veteran has contended that his pes planus was aggravated by the combat boots he was required to wear in service, which caused his arches to hurt.  He reported that, in August 2010, he was diagnosed with fallen arches.  VA treatment records dated in October 2011 note that the Veteran had forefoot varus and over pronation.  In February 2012, he was provided with arch supports for his feet.  

The Board notes that the Veteran has not been provided with a VA examination with regard to his bilateral foot condition.  Given his reports that his condition was aggravated by wearing boots in service, he should be afforded a VA examination to determine if such aggravation occurred and the nature and etiology of any other foot condition that may be present.

Lastly, the Board notes that the Veteran did not perfect an appeal of the issue of entitlement to TDIU following the issuance of statement of the case (SOC) in October 2015.  However, since that time, he raised the issue during the September 2016 hearing.  As such, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees and feet.  A specific request should be made for records from the private physician who treated the Veteran for his knee disabilities.  See September 2016 hearing transcript.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left and right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula or if he has genu recurvatum.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any foot disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current foot disorders, and state whether it is at least as likely as not that any foot disorder other than pes planus manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein

In regard to the diagnosis of bilateral pes planus, the examiner should state whether the Veteran's preexisting pes planus increased in severity during service.  If so, he or she should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In rendering this opinion, the examiner should address the Veteran's testimony provided during the February 2018 hearing that wearing combat boots aggravated his preexisting pes planus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination reports to ensure they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

5.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or opinion, as necessary.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




